Title: To Thomas Jefferson from Jerome Bonaparte, 25 October 1803
From: Bonaparte, Jerome
To: Jefferson, Thomas


          
            George town 25 octobre. 1803.
          
          Mr. Bonaparte aura l’honneur de diner avec le President des Etats-Unis demain 26. Octobre. 
          
         
          Editors’ Translation
          
            
              Georgetown, 25 Oct. 1803
            
            Mr. Bonaparte will have the honor of dining with the president of the United States tomorrow, 26 Oct.
            
          
        